Citation Nr: 1427752	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-10 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating for adjustment disorder with depressed mood (to include complaints of insomnia) in excess of 30 percent for the period prior to February 12, 2010, and in excess of 50 percent thereafter. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from August 1997 to August 2001.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and August 2010 rating decisions of the Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the Board issued a decision on the issues of a higher initial rating for chronic headaches, service connection for PTSD and TBI, and an earlier effective date for adjustment disorder with depressed mood and lumbar spine scoliosis.  The Board then remanded the remaining issues of service connection for GERD, a higher initial rating for adjustment disorder, and TDIU for further development.

The Veteran was awarded service connection for GERD in a February 2014 rating decision.  This is a full grant of the benefit sought with regard to the issue of service connection.  Therefore this issue is no longer before the Board.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's adjustment disorder with depressed mood has been characterized by depression, anxiety, nightmares, flashbacks, difficulty with social interactions, and intermittent suicidal and homicidal ideation, which have resulted in occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

2.  It is not shown that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an initial rating of 50 percent, but not more, for adjustment disorder with depressed mood have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2013).

2.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See e.g., August 2009, October 2009.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's November 2013 remand, VA associated additional VA treatment records with the claims file and provided the Veteran with a psychiatric examination in March 2014.  This examination contained all information needed to rate the disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the November 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Adjustment Disorder

The Veteran was granted service connection for adjustment disorder with depressed mood (to include complaint of insomnia) in an August 2010 rating decision.  At that time, this disability was rated 30 percent, effective February 22, 2008, and 50 percent, effective February 12, 2010.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

Adjustment Disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 30 percent evaluation percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The next higher evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

The treatment records often refer to the Veteran's rating on the Global Assessment of Functioning (GAF) scale.  While this rating is not dispositive, it is probative.  As such, the Board notes the definitions for the GAF scores listed below:

* A GAF score between 21 and 30 indicates that behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment OR inability to function in almost all areas.
* A GAF score between 31 and 40 indicates some impairment in reality testing or communication OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.
* A GAF score between 41 and 50 indicates serious symptoms OR any serious impairment in social, occupational, or school functioning.
* A GAF score between 51 and 60 indicates moderate symptoms OR moderate difficulty in social, occupational, or school functioning.

Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).

Throughout the appeals period, the Veteran's recorded symptoms include depression, anxiety, nightmares, flashbacks, and difficulty with social interactions.  He was consistently noted to be fully oriented, with logical thought processes, proper hygiene, and at least fair judgment and insight.  The record reflects no psychosis and no audio or visual hallucinations.  May 2012 VA treatment records note the Veteran's report of olfactory hallucinations of gunfire and the "smells of combat."  The Veteran has repeatedly reported memory problems, but objective memory testing revealed an average memory.  See August 2009 neuropsychological diagnostic testing; see also June 2010 PTSD examination.  The Veteran has not worked during the appeal period and, during this period, he and his wife separated.

While the Veteran has denied suicidal and homicidal ideation on several occasions, he has endorsed these symptoms on several others.  For example, December 2008 VA treatment records show that the Veteran denied current, but endorsed historic, suicidal ideation.  He also reported homicidal ideation, primarily impulsive when he became agitated, but he had no plan or intent.  In August 2009, after losing three family members within a short period of time and ending a week-long period of sobriety, the Veteran reported thoughts of suicide and homicide, but no specific plan.  He was voluntarily admitted overnight.  In her September 2009 statement, the Veteran's then-wife reported that he had talked about killing her, other members of their family, and friends.  In his September 2009 statement, the Veteran reported suicidal thoughts and difficultly being around others without fighting and wanting to kill them.  See also October 2009 statement.  The Veteran denied homicidal and suicidal thoughts during treatment in September 2009.  During his June 2010 VA PTSD examination, the Veteran denied current suicidal ideation or intent, but reported suicidal ideation up to four times a month in the past.  In February 2011, the Veteran acknowledged passive suicidal ideation without plans or intent.  During his February 2012 VA PTSD examination the Veteran denied homicidal ideation, but acknowledged occasional suicidal ideation with no plan or intent.  Based on this, the Board finds that the evidence shows intermittent suicidal and homicidal ideation throughout the appeals period.

Veteran's GAF score has ranged from 21 in September 2008 to 60 in June 2010, which reflects moderate to severe symptoms.  However, the Board does not find sufficient detail in the outpatient treatment records to accurately assess the level of psychiatric impairment.  The VA examinations accomplished over this period have been thorough, include a review of the claims file and a mental status interview.  On VA examination in December 2008, the Veteran's speech was slowed and his affect was flat.  His thought processes and associations were logical.  The Veteran was well oriented and there were no delusions or hallucinations.  The GAF was 58.  On VA examination in June 2010, the Veteran exhibited adequate insight and judgment.  His memory was intact and he did not exhibit hallucinations or delusions.  There was some improvement in his mood with medications, but these did not eliminate symptoms and carried some side effects.  His GAF was 51.  On examination in December 2010, the Veteran's mood was euthymic and his affect appropriate.  Thought processes and associations were logical and there were no hallucinations or delusions.  He was oriented in all spheres; judgment and insight were deemed poor.  It was estimated that the effect on social functioning was not significant.   

On VA examination in October 2011, it was reported that the Veteran's symptom descriptions were not consistent.  A GAF of 54 was assigned and the diagnosis was adjustment disorder.  It was estimated that that psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  On VA examination in March 2014, the GAF was 50 and the examiner that the depressive disorder resulted in occupational and social impairment with reduced reliability and productivity.  These examination reports reflect criteria primarily in the 30 to 50 percent rating range.  

Based on the above, the Board concludes that the preponderance of the evidence is in favor of the extension of the 50 percent disability rating for the Veteran's adjustment disorder with depressed mood throughout the entire appeals period.  During this period, the Veteran has exhibited symptoms of depression, anxiety, and difficulty with social interactions, which are consistent with the criteria for a 30 percent rating.  The Veteran's additional symptoms of intermittent suicidal and homicidal ideation, combined with his diagnostic and scores repeatedly indicating significant symptoms, suggest a disability picture more closely aligned with the criteria for a 50 percent rating.

Although the rating criteria for a 70 percent evaluation lists suicidal ideation as an exemplary symptom, this is not to say that the Veteran has the requisite "deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to" these symptoms, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Indeed, there is no finding of this degree of impairment.  Instead,  the October 2011 examiner found occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation and the March 2014 examiner specifically found that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  These are the criteria for the 30 percent and 50 percent rating, respectively.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.  

The Board finds that the Veteran's adjustment disorder with depressed mood symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  Although the symptom of suicidal ideation first appears in the criteria for a 70 percent rating, the Veteran's reports of intermittent suicidal and homicidal ideation, without intent or plan, do not rise to the level of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood as required for a 70 percent rating.  Indeed, the Veteran's psychiatric symptoms have repeatedly been found to be insufficient to preclude gainful employment.  See December 2008, February 2012, and March 2014 examinations.  Additionally, the record fails to show significant impairment in judgment.  Similarly, although the Veteran' reports memory loss, there is no objective confirmation of this.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of impaired mood and intermittent suicidal and homicidal ideation are more closely analogous to that contemplated by a 50 percent rating throughout the appeals period.  Vazquez-Claudio, 713 F.3d at 117.  Thus, the Veteran's symptoms do not more closely approximate the types of symptoms contemplated by a 70 percent rating.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  As such, a 70 percent rating is not warranted.  Therefore, the Board concludes that the preponderance of the evidence is in favor of the assignment of an initial rating of 50 percent, but not more, for the Veteran's adjustment disorder with depressed mood for the entire period.  38 C.F.R. § 4.7.  As a result, the Veteran's initial rating is un-staged.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, which includes depression, anxiety, nightmares, flashbacks, difficulty with social interactions, and intermittent suicidal and homicidal ideation.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

TDIU

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability is rated at 60 percent or more, and that, if there are two or more disabilities, there is at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the Veteran has satisfied the schedular requirement for TDIU based on his adjustment disorder alone.

The Board then turns to the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  To this end, the record shows that the Veteran has not worked during the appeals period.  He reports last working in 2003 for a temporary service installing network lines.  See e.g., December 2008 and March 2014 VA examination.  In his lay statements and the subjective history he has provided to healthcare providers, he has repeatedly stated that he no longer works due to his disabilities, noting conflicts with coworkers and days missed due to migraines, pains, or lack of sleep.  See e.g., October 2009 statement.  Nevertheless, the objective evidence of record does not support a finding of unemployability.

The Veteran has not submitted and VA has not obtained an opinion that finds the Veteran unemployable.  As noted above, the Veteran's psychiatric symptoms have repeatedly been found to be insufficient to preclude gainful employment.  See December 2008, February 2012, and March 2014 examinations.  Specifically, the March 2014 examiner noted that the Veteran "may best be suited for tasks that do not require him to interact much with others.  He reported to have computer researching skills, and he expressed himself in articulate manner (both of which would be valuable skills to some work positions)."  Likewise, his physical disabilities have not been found to render him unemployable.  The October 2011 general medical examination found that the Veteran's service connected disabilities did not preclude employment, noting that "[s]ome type of sedentary job with limited lifting or limited use of the left hand would be possible for this gentleman."  Furthermore, the Veteran's headaches and GERD have been found to have no effect on his ability to work.  See October 2011 and January 2014 examinations.

Although the record does not include a single combined-effects medical opinion, such an opinion is not required to decide this issue.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Veteran's occupational limitations due to his service connected physical and mental disabilities are not in conflict.  Indeed, the record does contain sufficient evidence to infer that the Veteran's disabilities do not preclude him from engaging in gainful employment such as a sedentary, computer researching position with limited interpersonal interaction.  This is consistent with his education and training, including his computer technician coursework at Southeast College of Technology in Little Rock.  See e.g., December 2002 VA treatment record.  Moreover, there is no medical finding of unemployability.  Accordingly, an award of TDIU is not warranted here.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Throughout the appeal period, an initial rating of 50 percent, but not more, for adjustment disorder with depressed mood, is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  

A total disability rating based on individual unemployability (TDIU) due to service connected disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


